DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Information disclosure statements were filed 01/25/2020, 08/24/2021, 08/31/2021, and 06/21/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-40 in the reply filed on 06/21/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 0/21/2022.

Specification
The disclosure is objected to because of the following informalities: The “Legend of the Figures” should be amended to read “Brief Description of the Drawings”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of this claim are indefinite because there is so much overlap between species. For example, “pharmaceutical compound” is so generic that it encompasses any number of the species listed. “Nutriceutical compound” is listed along with  “nutrients”. “Antidepressants or psychotropic agents” are listed along with “neuro-modulators”. Peptides are listed along with hormones and enzymes.  Many of the species are so generic that the metes and bounds are again indefinite. This is true of “Traditional Chinese Medicines”. The claim also contains a range within a range by starting with the phrase “selected from”, then “drugs for treating a disease selected from” at line 26. The claims ends with “mixtures of at least two of these drugs” which further obscures what is being claimed because some drugs have not been particularly pointed out. Correction is requested.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-34, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/05020 A1 (Polyone Corp).
Polyone Corp discloses antimicrobial masterbatches comprising polymer resins. These resins comprise polyesters such as PLA, polycaprolactones, and PEO ([0002], [0005] – [0020], [0039] – [0041], [0044], [0057]; Tables 5-6. Antimicrobial agents are listed at [0020]. As shown in Tables 5 and 6, antimicrobial masterbatches and final products can be prepared by extrusion under temperatures at which the polymers like PLA, which has a melting point below 140 C. The polymer is melted and maintained at 185 C. Subsequent processing involves melt-mixing the master batch with the final product base polymer. No enzymes are used in the process to degrade the polymer. The drug represents 0.01 to 5%, while the polymer is found at 15-99.99 % (claim 6; Table 1). Polyesters and polyethers represent many of the polymers which can be selected from [0017] – [0018]. The temperature as set out above is above both the Tg and melting point of the PLA polymer. Various drug delivery formulations are listed at claims 12-16. While it is noted that Polyone Corp does explicitly teach a second polymer in combination with the first , it is noted that [0017] includes a teaching of copolymers and combinations of the any of the polymers listed. As such, it would have been well within the skill of the ordinary practitioner to select a second polymer for addition to the batch process as suggested by Polyone Corp in order to obtain the process as claimed by the instant claims. As such, the instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Polyone Corp.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-34 and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spada et al.
	Spada et al disclose discloses heat sensitive bimatoprost used for low temperature melt extrusion at 57 C using a first and second polymer (PEG3350 and PGLA) ([0001], [0004], [0091], [0196]. No polymer degrading activity is present. The bioactive is described at [0097] –[0098], and [0110]. The bioactive has a concentration of between 10% and 90% [0112]. The first polymer may by a copolymer of glycolic and lactic acid [0120]. Temperature for step b)  for extrusion is generally low , such as the 57 C cited above [0147]. Other bioactives are listed at [0133] – [0142]. The temperature range provided at [0147] includes temperatures between the Tg of PLA and its melting point, as well as those at or above. The selection and amount of first and second polymers is set out in claims 12-22. The formulation may be in form of microparticles (see Example 1). An implant may also be used with the claimed formulation at ([0156] - [0157]; Examples). The instant claims are anticipated by Spada et al. 

Conclusion
	No claims are allowed. Claims 14-15 are objected to as dependent upon a rejected base claim.
	US 2020/0206354 A1 (Pouletty et al) is cited for its inclusion of enzymes in the masterbatch,=.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz